TOURISM AND RECREATION DEPARTMENT — REIMBURSEMENT OF EXPENSES Title 74 Ohio St. 1815 [74-1815] (1972), provides that only the Director and Assistant Director of the Department and any employee of the Special Events Division are subject to the provisions of Section 1815. 74 Ohio St. 1815 [74-1815] makes no specific requirement with regard to the duties of the Director in administering funds under the classification of actual and necessary. The determination of whether a claim falls under the heading of actual and necessary or actual and reasonable under Section 1815 must be determined by appropriate authority on a case by case basis.  The Attorney General's office is in receipt of your opinion request wherein you ask, in effect, the following questions: 1. Which members of the Oklahoma Tourism and Recreation Department or Commission are subject to the provisions of 74 Ohio St. 1815 [74-1815] (1972)? 2. What are the duties or responsibilities of the Director in administering the provisions of Section 1815? 3. What is meant by the term actual and necessary? 4. What is meant by the term actual and reasonable? Title 74 Ohio St. 1815 [74-1815] (1972), deals with expenses of the Department of Tourism and Recreation. Section 74 Ohio St. 1815 [74-1815] states: "The actual expenses incurred by the Director and Assistant Director of the Department and any employee of the Special Events Division for necessary travel and subsistence outside the State shall be reimbursed to such employee. The actual and reasonable expenses of travel and subsistence incurred in connection with Special Events inside the state shall be reimbursed to the employee incurring such expenses. Reimbursement of such expenses shall be in accordance with rules and regulations adopted by the Commission. Such expenses claimed shall prior to reimbursement be reviewed by the Commission at each regular meeting and individually approved or disapproved." With respect to your first question, it is clear that a plain reading of the statute provides that only the actual expenses of travel and subsistence outside the State shall be reimbursed to the Director of the Department or the Assistant Director of the Department or any employee of the Special Events Division only. It is also clear that actual and reasonable expenses of travel and subsistence incurred inside the State shall be available only to employees seeking reimbursement for expenses incurred in connection with special events. As to your second question, Section 1815 provides that reimbursement of expenses shall be in accordance with the rules and regulations adopted by the Commission and individually approved prior to reimbursement at each regular Commission Meeting.  Title 74 Ohio St. 500.1 [74-500.1] (1972), et seq., known as the state Travel Reimbursement Act, and in particular Section 74 Ohio St. 500.15 [74-500.15] provides that all claims of travel expenses shall be submitted on the regular authorized form and shall be approved by the official or employee designated by statute.  As to your third and fourth questions concerning the definition of the terms "actual and necessary" and "actual and reasonable" as used in Section 1815, there is nothing in the statutes which would serve to define those terms. It is, therefore, apparent that a determination of whether a specific claim falls within the above mentioned terms will be premised upon procedural approval as set forth in rules and regulations adopted by your Commission and formal approval on a case by case basis by the Commission at a regularly scheduled meeting.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: 74 Ohio St. 1815 [74-1815] (1972) provides that only the Director and Assistant Director of the Department and any employee of the Special Events Division are subject to the provisions of Section 1815. As to your second question, Section 74 Ohio St. 1815 [74-1815] makes no specific requirement with regard to the duties of the Director in administering funds under the classification of actual and necessary. As to your third and fourth questions, the determination of whether a claim falls under the heading of actual and necessary or actual and reasonable under Section 1815 must be determined by appropriate authority on a case by case basis.  (Donald B. Nevard)